Citation Nr: 9911218	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
service-connected bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had active service from October 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to an increased 
(compensable) evaluation for service-connected bilateral 
hearing loss disability.


FINDINGS OF FACT

1. The veteran currently has an average pure tone threshold 
of 48 decibels in the right ear, with speech recognition 
ability of 96 percent, and average pure tone threshold of 
66 decibels in the left ear, with speech recognition 
ability of 80 percent.

2. The veteran currently has Level I hearing in his right ear 
and Level IV hearing in his left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) schedular 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107 (a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  In the instant case, the Board is satisfied that 
all facts which are relevant to the present claim have been 
properly developed.

Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
§ Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998); See also Francisco v. Brown, 7 Vet. App. 
55 (1994).

Under current VA regulations, the severity of hearing loss is 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal 
acuity, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Service connection for bilateral sensorineural hearing loss 
was established in a January 1956 rating action, based upon 
the veteran's service medical records and an examination 
conducted in December 1955.

In October 1992, the veteran filed a claim of entitlement to 
a compensable evaluation for service-connected bilateral 
hearing loss.

On the authorized VA audiological evaluation in February 
1993, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
45
55
75
LEFT
15
45
70
105+

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 48 for the right ear and 59+ 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.

In October 1993, the veteran submitted statements from 
himself and a coworker, in which they both contended that the 
veteran's hearing loss has diminished his ability to perform 
his job as an attorney, and that he had experienced problems 
communicating with clients and functioning in the courtroom.

On the authorized VA audiological evaluation in May 1996, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
45
50
70
LEFT
25
60
75
100

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 45 for the right ear and 65 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 88 percent in the 
left ear.


On the authorized VA audiological evaluation in March 1997, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
50
70
LEFT
20
60
80
105

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 48 for the right ear and 66 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 80 percent in the 
left ear.

Analysis

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The most recent VA audiological 
evaluation available (March 1997) reveals an average pure 
tone threshold of 48 decibels in the right ear, and a speech 
discrimination ability of 96 percent in the right ear.  
Applying these values to the rating schedule results in a 
numeric designation of Level I hearing in the right ear.  The 
audiological evaluation also reveals an average pure tone 
threshold of 66 decibels in the left ear, and a speech 
discrimination ability of 80 percent in the left ear. 
Applying these values to the rating schedule results in a 
numeric designation of Level IV hearing in the left ear.  
Under DC 6100, a noncompensable evaluation is assigned where 
hearing is at Level I for one ear and Level IV for the other.  
The objective clinical evidence of record does not support a 
compensable evaluation for bilateral hearing loss.

The requirements of 38 C.F.R. § 4.85 set out the numeric 
levels of impairment required for each disability rating, and 
those requirements are mandatory.  To be assigned a 
compensable evaluation under VA schedular standards, the 
average pure tone thresholds and/or speech recognition scores 
would have to reflect more significantly impaired hearing 
than is evident in the most recent audiometric examinations.

The Board notes that two other audiological evaluations were 
conducted in February 1993 and May 1996.  The findings of 
both evaluations were consistent with those of the March 1997 
evaluation, and do not support a compensable evaluation for 
bilateral hearing loss.

The Board is, of course, cognizant of contentions made by the 
veteran to the effect that his service-connected hearing 
disability presents him with problems in certain situations.  
The Board has no reason to doubt the veteran.  However, as 
discussed above, the level of hearing currently demonstrated 
on objective evaluation is not consistent with a compensable 
evaluation under the regulation.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable evaluation for bilateral hearing 
loss.  The benefit sought on appeal is denied.


ORDER

An increased (compensable) disability rating for bilateral 
hearing loss is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

